third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 rfboone postf-143803-14 uilc date date to associate area_counsel -------------------- from chief branch income_tax accounting subject nuclear decommissioning costs this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ----------------------------------------- state a --------------- power generating subsidiary -------------------------------------- facility -------------------------------------------------------- facility ---------------------------------------------------- group --------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- years --------- year ------- year ------- postf-143803-14 year ------- year ------- year ------- year ------- year ------- a ---- dollar_figurea ------------------ dollar_figureb -------------- dollar_figurec ----------------- dollar_figured -------------- fund ---------------------------------------------------- date ----------------------- issue does a yearly liability to make payments imposed by state law for the storage of spent nuclear fuel at a nuclear power plant located in the state and that is contingent on the plant being in operation for that year arise prior to the operation of the plant for that year conclusion a yearly liability to make payments imposed by state law for the storage of spent nuclear fuel at a nuclear power plant located in the state and that is contingent on the plant being in operation for that year does not arise until the plant is operating for that year facts taxpayer operates nuclear power generating facilities including facilities located in state a in the late 1970’s the federal government prohibited civilian nuclear power plant postf-143803-14 operators from reprocessing spent nuclear fuel this increased the need to find a permanent solution to the problem of disposing of spent nuclear fuel in sec_111 of the nuclear waste policy act of the act congress made a general finding that while the federal government has the responsibility to provide for the permanent disposal of high-level radioactive waste hlw and spent nuclear fuel snf as may be disposed of in order to protect the public health and safety and environment the costs of such disposal should be the responsibility of the generators and owners of such waste and spent fuel in sec_302 of the act congress authorized the department of energy doe to enter into contracts the standard contract with any person who generates or holds title to hlw or snf of domestic origin under which the doe would accept title to responsibility for subsequent transportation of and responsibility for disposal of such hlw or snf for these services sec_302 of the act specifies that the contracts require contracting generators or title holders of snf or hlw to pay fees to the doe intended to offset its costs in performing these services such fees are deposited into a nuclear waste fund until needed to effectuate the purposes of the act sec_111 of the act provides that the generators and owners of hlw and snf have the primary responsibility to provide for and the responsibility to pay the costs of the interim storage of such waste and snf until such items are accepted by the secretary of energy for permanent disposal power generating subsidiary which subsequently became a member of the taxpayer consolidated_group entered into standard contracts with the doe and paid fees to the doe pursuant to those contracts under provisions of the act the doe was to develop a site that would accept radioactive waste from the country's nuclear power plants beginning on date however to date no permanent waste disposal site has been approved and the doe has not accepted any snf from anyone for permanent disposal all nuclear power plants in the united_states initially store snf in spent fuel pools these pools are robust constructions made of reinforced concrete several feet thick with steel liners the pools contain water which serves both to shield the radiation and cool the rods after the snf has cooled sufficiently it may be stored using means other than pool storage by the late years with a nuclear waste repository years from completion and facility running out of pool storage space power generating subsidiary started the process of seeking approval to construct a dry cask independent spent fuel storage_facility sfsf at facility this process required multiple governmental approvals in year power generating subsidiary successfully obtained a license from the nuclear regulatory commission nrc to construct a sfsf at facility with a capacity of a casks however power generating facility found it difficult to obtain postf-143803-14 state approval for the project the sfsf was objected to by various parties including group ultimately through litigation it was determined that construction of the facility required legislative approval by state a in year state a enacted legislation approving with conditions the use of some dry cask storage at facility the year legislation conditioned expansion of additional dry cask storage on certain future acts by power generating subsidiary in subsequent legislative acts state a approved additional dry cask storage at facility as well as dry cask storage at facility in the original legislation and the subsequent acts state a required either the owner or the operator of the facilities to make payments into fund for the taxable years at issue state a law required the owner of facility to make a payment of dollar_figurea into fund contingent on two conditions the nuclear generating plant was in operation that year and snf was in dry cask storage at the plant location for any part of the year legislative mandate in year state a enacted a law requiring the owner of facility to make payments into fund of dollar_figureb for each dry cask of snf stored at that facility during the year legislative mandate the obligation to make these payments was also contingent on the nuclear generating plant being in operation for the year and snf being in dry cask storage at the plant location for any part of the year amounts paid into fund are not used to pay for either the direct or overhead costs of operating the dry cask storage facilities in year power generating subsidiary entered into a settlement agreement with group under which group agreed not to challenge the initial authority for dry cask storage at facility nor to intervene advocate or otherwise participate in any state administrative or state legislative decision-making process or state judicial proceeding related to relicensing or authorizing additional dry cask storage at facility during a specified period in return power generating subsidiary agreed to make various payments benefiting group these payments included but were not limited to the following beginning on date dollar_figurec each year during facility plant operations legislative mandate beginning on date dollar_figured each year for the placement of snf dry storage casks at facility legislative mandate this liability was to terminate when all snf generated at facility and stored there during the operational life of the plant was removed from storage at facility the obligation does not apply to snf stored in dry casks and placed at facility after operations have ceased and preparation for decommissioning of the facility has begun law and analysis a overview postf-143803-14 sec_172 a allows a deduction for the taxable_year equal to the aggregate of the net_operating_loss nol carryovers to such year plus the nol carrybacks to such year with certain modifications sec_172 defines a nol as the excess of the deductions allowed by chapter of the code over the gross_income sec_172 generally provides that a nol for any taxable_year is carried back to each of the taxable years preceding the taxable_year of the loss and carried forward to each of the taxable years following the year of the loss however sec_172 provides a 10-year carryback period for the portion of any nol that qualifies as a specified_liability_loss moreover sec_172 provides a special carryback period for a specified_liability_loss attributable to amounts incurred in the decommissioning of a nuclear power plant or any unit thereof sec_172 provides that except as provided in regulations the portion of a specified_liability_loss which is attributable to amounts incurred in the decommissioning of a nuclear power plant or any unit thereof may for purposes of sec_172 be carried back to each of the taxable years during the period- beginning with the taxable_year in which such plant or unit thereof was placed_in_service and ending with the taxable_year preceding the loss_year sec_172 defines a specified_liability_loss in part as any amount allowable as a deduction under chapter of the code other than sec_468 or sec_468a which is in satisfaction of a liability under a federal or state law requiring the decommissioning of a nuclear power plant or any unit thereof that is taken into account in computing the nol for the taxable_year sec_172 provides that a deduction for a liability may only generate a specified_liability_loss if i the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year the 3-year rule and ii the taxpayer used an accrual_method of accounting throughout the period or periods during which such act or failure to act occurred the examining agents and lb_i counsel the field agree with taxpayer that legislative mandate satisfies the 3-year rule however the field contends that the other legislative mandates do not meet the requirements of the 3-year rule for taxable years year year and year taxpayer2 paid amounts to satisfy these legislative mandates taxpayer contends that the portion of nols generated by deductions attributable to those payments generated specified liability losses eligible under sec_172 to be carried back to the taxable years in which the nuclear power plants were first placed_in_service unless indicated otherwise references to sections refer to sections of the internal_revenue_code of or as applicable henceforth references to taxpayer are to be understood as also including power generating subsidiary postf-143803-14 before addressing whether taxpayer satisfies the 3-year rule for the liabilities at issue we note that we are not addressing the question of whether payment of the legislative mandates result in deductions nor whether if such amounts are deductible such deductions would be in satisfaction of a state or federal_law requiring the decommissioning of a nuclear power plant or any unit thereof this memorandum only addresses application of the 3-year rule by using the phrase the act or failure to act rather than say an act or failure to act sec_172 requires identifying a particular act or failure to act giving rise to the liability however the occurrence of a given event such as the creation of a liability results from an infinite series of necessary preceding causes because a number of acts or failures to act may satisfy a but for test with regard to causation of a given liability the phrase act or failure to act cannot be said to be free from ambiguity therefore one must examine the legislative_history of sec_172 to determine which act or failure to act in the chain of causation leading to the creation of a given liability to treat as the act or failure to act for purposes of sec_172 b the legislative_history prior to the enactment of the economic_performance requirement in sec_461 sec_1 a of the income_tax regulations generally treated an accrual_method taxpayer as incurring a liability for federal_income_tax purposes when the following two-pronged the all-events test test was satisfied all the events had occurred that established the fact of the liability and the amount of the liability could be determined with reasonable accuracy the treasury_department became concerned when courts began interpreting the two pronged all-events test in a manner that allowed accrual_method taxpayers to deduct liabilities far in advance of when the liabilities had to be satisfied by payment or other performance because of the time_value_of_money the benefit to taxpayers from such accruals could be substantial the treasury department's concern became particularly acute in the early 1980s with the advent of historically high united_states interest rates for prior taxable years taxpayer achieved some success in holding the doe liable as mitigation damages for partial breach of the standard contracts for reimbursement of at least some portion of these payments for the taxable years at issue however taxpayer settled its partial breach of contract claims against the doe in part by surrendering any reimbursement claims associated with payments attributable to the legislative mandates the doe has argued that such payments are not reimbursable as mitigation damages for partial breach of the standard contracts because such liabilities were not foreseeable as a probable result of the breach when the parties entered into the contracts we also note that there is a legitimate question whether state a was preempted under the atomic energy act of as amended from imposing these legislative mandates if these mandates may be properly characterized as a cost imposed by state a to obtain its approval for the dry cask storage we do not address any of these issues in this memorandum postf-143803-14 for example state and or federal laws generally require miners to restore the surface of land they strip mine to a condition comparable to its pre-mined state a miner's legal_obligation to restore arises when the miner disturbs the land although actual restoration may not occur until much later if strip miners failed to reasonably estimate future costs to restore the land the service succeeded in preventing them from deducting estimated restoration costs for taxable years when the land was disturbed see eg 208_f2d_532 3d cir 212_f2d_52 4th cir cert_denied 348_us_828 on the other hand if the deductions claimed were based on reasonably accurate estimates of costs to restore the courts generally allowed the strip miners to deduct the estimated costs for the taxable years when the land was disturbed see eg 192_f2d_1002 4th cir 271_f2d_930 3d cir 77_tc_1369 likewise treasury became concerned when courts concluded that the occurrence of a work-related injury satisfied the first prong of the all-events test in the case of uncontested self-insured workmen's_compensation liabilities thereby allowing taxpayers that could reasonably estimate liabilities to be paid well in the future such as workmen's_compensation disability or survivor annuities to deduct such amounts currently rather than when actually paid see eg 59_tc_751 rev’d remanded 518_f2d_772 9th cir 60_tc_13 aff'd 528_f2d_735 9th cir another situation that concerned treasury and involved a much greater potential for a taxpayer to deduct an amount far in excess of the present_value of the legal_obligation giving rise to that deduction involved the obligation to decommission a nuclear power plant in the case of a nuclear power plant the legal_obligation to decommission could arise well in advance of the time when the decommissioning was completed the executive branch decided to seek a legislative solution to the problem caused by cases such as ohio river collieries specifically the executive branch proposed adding an economic_performance requirement to the all-events test see staff of the joint_committee on taxation summary of administration's revenue proposals in the fiscal_year budget proposal comm print under the proposed change the decommissioning a nuclear power plant requires reducing the level of radioactivity in the plant to a level considered safe for unrestricted use some methods of decommissioning may take over years to complete see timing and measurement of taxpayer deductions for obligations to be paid in the future hearing before the subcommittee on oversight on the committee on ways and means house of representatives 98th cong 2d sess date statement of donald w kiefer congressional research service library of congress postf-143803-14 all-events test would be clarified so that with certain exceptions deductions would not be permitted until services were performed the use of property actually occurred or in the case of workmen's_compensation or similar liabilities the liability was actually satisfied id in date the subcommittee on oversight of the house ways_and_means_committee held a hearing on the proposal to deal with premature accruals by the addition of a new economic_performance test see timing and measurement of taxpayer deductions for obligations to be paid in the future hearing before the subcommittee on oversight of the committee on ways and means house of representatives 98th cong 2d sess date most of the taxpayers and tax practitioners who testified at the hearing objected to the proposal because in their view it would result in a mismatching of revenue and expenses for example in the case of mining reclamation if reclamation costs can only be deducted in the taxable_year when the work is actually done such deductions will not be matched with the earlier gross_income they helped to generate if the deferred deductions cannot be used to reduce tax_liability when they are allowable the economic_performance requirement would not just eliminate the time_value_of_money economic distortion caused by a premature_accrual it would effectively penalize the taxpayer from a time_value_of_money standpoint to remedy this potentially unfavorable result treasury officials proposed liberalizing the nol_carryback provisions for certain deductions significantly deferred because of the economic_performance requirement we recognize that requiring deductions for future expenses to be taken in the year of economic_performance also requires that the net operating carryback rules be amended to insure that taxpayers are not overtaxed our proposals provide for extension of the carryback period in appropriate circumstances to insure that the deferred expenses will be able to be fully utilized generally expenses attributable to liabilities arising more than years prior to economic_performance will be permitted to be carried back for a period not to exceed years subject_to certain transition_rules special carryback rules might be appropriate for certain expenses to be paid in the future such as the nuclear_powerplant decommissioning costs id pincite statement of ronald a pearlman deputy assistant secretary for tax policy u s treasury congress adopted the proposed economic_performance requirement by enacting sec_461 in sec_91 of the tax_reform_act_of_1984 the 1984_act and in sec_91 of that act congress simultaneously enacted a provision allowing expanded carryback periods postf-143803-14 for nols generated by certain deductions in the 1984_act congress generally allowed a 10-year carryback period for the portion of an nol that qualified as a deferred_statutory_or_tort_liability_loss however congress provided for an alternative special carryback period for certain losses_incurred in decommissioning a nuclear power plant in sec_91 of the 1984_act congress enacted a new sec_172 of the code which defined a deferred_statutory_or_tort_liability_loss as follows the term deferred_statutory_or_tort_liability_loss means for any taxable_year the lesser of- a the net_operating_loss for such taxable_year reduced by any portion thereof attributable to- a foreign_expropriation_loss or a product_liability_loss or i ii b the sum of the amounts allowable as a deduction under this chapter other than any deduction described in subsection j b which- i ii is taken into account in computing the net_operating_loss for such taxable_year and is for an amount incurred with respect to a liability which arises under a federal or state law or out of any tort of the taxpayer and - i ii in the case of a liability arising out of a federal or state law the act or failure to act giving rise to such liability occurs at least years before the beginning of such taxable_year or in the case of a liability arising out of a tort such liability arises out of a series of actions or failures to act over an extended period of time a substantial portion of which occurs at least years before the beginning of such taxable_year a liability shall not be taken into account under the preceding sentence unless the taxpayer used an accrual_method of accounting throughout the period or periods during which the acts or failures to act giving rise to such liability occurred sec_91 of the 1984_act also provided for the special carryback period for nol carrybacks attributable to deductions incurred in decommissioning a nuclear power plant although the house and senate reports to the 1984_act describe the operation of the proposed new 10-year nol_carryback provision neither of these reports discuss the reason for its enactment the conference_report however provides postf-143803-14 the house bill provides a 10-year carryback for net operating losses attributable to certain liabilities deferred under these provisions the provisions of the bill apply generally to expenses_incurred without regard to the economic_performance requirement after the date of enactment conference agreement the conference agreement generally follows the house bill h_r conf_rep no 98th cong 2d sess examination of the quoted language's context makes clear that the reference to provisions deferring liabilities refers to the economic_performance requirement the legislative_history indicates that congress' primary concern when it enacted the special nol_carryback rules in the 1984_act was to enhance the probability that taxpayers whose deduction of certain liabilities was deferred because of the economic_performance requirement be able to use those deductions when finally allowable to offset gross_income this could be done either in the taxable_year allowable or in prior taxable years through the vehicle of an nol_carryback thus congress only meant to provide relief for existing liabilities the deduction of which is deferred for a prescribed period in of the omnibus budget reconciliation act of the 1990_act congress reorganized the provisions in sec_172 congress placed the 10-year carryback for product_liability losses and what had previously been called deferred statutory or tort liability losses under the same subsection of sec_172 namely sec_172 labeling both types of losses although substantively distinct specified liability losses the 1984_act statutory provisions that formerly defined a deferred_statutory_or_tort_liability_loss were recodified in the 1990_act as sec_172 these amendments were essentially an exercise in statutory housecleaning and reorganization there were no substantive changes to what had formerly been called deferred statutory or tort liability losses c prior 3-year rule litigation following the enactment of the extended carryback period for deferred statutory or tort liability losses some taxpayers adopted an aggressive stance regarding when the act or failure to act occurred for purposes of the 3-year rule these taxpayers asserted that the relevant act or failure to act occurred when an event occurred that made the incurrence of the liability foreseeable not when an act or failure to act actually made the taxpayer liable for the particular obligation for example some taxpayers contended postf-143803-14 that initially hiring employees constituted the relevant act regarding all future payroll tax_liabilities instead of the act occurring when the employees either earned or were paid wages likewise some taxpayers took the position that the act giving rise to all real_property tax_liabilities a taxpayer incurred with respect to a particular parcel of real_property occurred when the taxpayer initially acquired the property this state of affairs ultimately resulted in litigation in 107_tc_177 aff'd 171_f3d_655 9th cir the petitioners asserted that the portion of nols generated by deductions for the following expenses constituted specified liability losses within the meaning of sec_172 professional fees incurred to comply with reporting filing and disclosure requirements imposed by the securities and exchange act of professional fees incurred to comply with erisa reporting requirements and professional fees incurred in connection with an irs income_tax audit this case might have been decided in favor of the government on the grounds that the 3-year rule was not satisfied with regard to any of the liabilities however the tax_court did not focus on application of the 3-year rule instead the tax_court held that deduction of the above expenses did not result in specified liability losses because the liabilities for the expenses did not arise under a federal or state law within the meaning of sec_172 the tax_court gave three reasons for its conclusion first the court noted that the federal_law cited by the petitioners did not establish the petitioners' liability to pay the amounts at issue the petitioners' liability did not arise until the services were contracted for and received and the petitioners' choice of the means of compliance rather than the cited regulatory provisions determined the nature and amount of their costs if the petitioners had failed to comply with the auditing and reporting requirements or had not obtained the particular services at issue their liability would not have been measured by the value of the services they actually contracted for and received t c pincite second the court read the legislative_history of sec_172 to suggest that congress intended the provision to apply only to liabilities the deduction of which the economic_performance requirement caused to be deferred because the economic_performance requirement did not delay petitioner’s accrual of the deductions at issue the court concluded that congress did not intend for nols generated by those deductions to qualify as specified liability losses id pincite finally in determining the scope of liabilities arising under either federal or state law within the meaning of sec_172 the court considered the specific types of liabilities referred to in sec_172 product_liability nuclear decommissioning liabilities and torts invoking the statutory construction rule_of ejusdem generis the court concluded that postf-143803-14 congress intended the 10-year carryback to apply to a relatively narrow class of liabilities similar to those identified in the statute the court thought the costs at issue in sealy were routine costs not like those identified in the statute id pincite on appeal however the ninth circuit did address the failure to satisfy the 3-year rule it is therefore not simply an expense incurred with respect to an obligation under federal_law but an act giving rise to the liability that qualifies as a specified liability under the statute the act giving rise to each of the liabilities in question was the contractual act by which sealy engaged lawyers or accountants in each of these instances the act did not occur at least three years before the beginning of the taxable_year sealy's argument essentially is that the act giving rise to the liability is the first event in a chain of causes which gives rise to the liability the argument leads to a reductio ad absurdum the organization of the company gave rise to an obligation to comply with all pertinent state and federal laws and thereby gave rise to the liabilities incurred in complying with these laws according to this logic every corporation would have a specified liability carryback for all costs the corporation incurred to comply with relevant laws congress did not create such a windfall f 3d in the wake of sealy the service took the position that only a narrow class of liabilities arose under federal or state law for purposes of sec_172 first the liability had to literally be imposed by a federal or state law second the liability had to be a kind whose fundamental nature meant that the deduction of the liability would be delayed because of the economic_performance requirement inherent delay liabilities for example a mining reclamation liability imposed by state or federal_law qualifies as an inherent delay liability this is because in the normal course of events there will be a significant delay between when the mine is created and the obligation to restore the land arises and when the land is actually restored because any restoration deduction will not be allowable until the land is restored there is an inherent delay between the creation of the liability and the deduction attributable to the economic_performance requirement following this inherent delay approach the service asserted state_income_tax liabilities did not arise under state law under sec_172 because such liabilities do not qualify as inherent delay liabilities state_income_tax liabilities are generally paid either before or shortly after they accrue there may be a significant delay between when such liabilities arise and when they are deductible if the taxpayer does not timely pay the liabilities however in the ordinary course of events the taxpayer is expected to pay its state_income_tax liabilities when due postf-143803-14 in 113_fsupp2d_790 d md aff d 267_f3d_363 4th cir the service took the position that deductions attributable to liabilities for workers’ compensation and interest on federal_income_tax underpayments did not arise under either federal or state law for purposes of sec_172 the district_court rejected that position noting that state and federal statutes imposed those liabilities the district_court concluded that that was all that was required to satisfy the arising under federal or state law requirement this position was upheld on appeal the district_court also concluded that the act or failure to act for purposes of applying the 3-year rule to the workers’ compensation liabilities occurred when the workers were injured the interest on the federal_income_tax underpayments related to income_tax returns for fiscal and tax years the service began auditing those returns in at the conclusion of the audit the service proposed income_tax deficiencies for the tax years the taxpayer challenged the assessments and settled the deficiencies with the service in the service maintained that even if the interest on the underpayments arose under federal_law the portion of the interest that economically accrued or less years before the beginning of the taxable_year such interest was deductible did not satisfy the 3-year rule the district_court disagreed concluding without analysis that the initial failure to timely pay the tax when due was the relevant act to determine if the 3-year rule was satisfied for all of the interest the fourth circuit agreed with the district_court on this point t he parties to this case stipulated that the taxpayer's interest liability was imposed under sec_6601 imposing interest on unpaid taxes and that the district_court found that the taxpayer's sec_6601 liability occurred upon the filing of its and tax returns sec_6622 providing for daily compounding of interest provides simply the rate of interest and the method of calculating the amount of liability but does not of its own force impose liability we agree with the taxpayer that the three-year requirement of sec_172 does not operate on the continuing calculation of a loss from the liability but on the act or failure to act giving rise to such liability here the acts giving rise to interest liability under sec_6601 were the deficiency- producing filings in and for the taxable years the language used in both the district_court and the court of appeals’ opinion literally state that the filing of tax returns reporting less than the correct amount of tax_deficiency producing filings constitutes the relevant act for purposes of determining when the entire_interest liability arises for purposes of sec_172 however whether a taxpayer files a tax_return or not interest begins to run on the due_date of the return if the taxpayer underpays the taxpayer’s tax_liability therefore we view the courts’ opinions as adopting the position that the initial underpayment of federal_income_tax constitutes the relevant act to determine whether the 3-year rule is satisfied irrespective of whether a return is filed postf-143803-14 f 3d pincite thus in host marriot the courts viewed the initial underpayment_of_tax as the act giving rise to the interest liability it appears that they viewed the subsequent accrual of additional interest attributable to the passage of time with the continued failure to pay the amount owed as simply affecting the amount of the liability in 117_tc_133 the petitioner claimed that the portion of an nol generated by deductions attributable to state tax deficiencies for the taxpayer’s taxable years and and interest thereon as well as interest on a federal tax_deficiency for all paid in qualified as a specified_liability_loss once again the service contended that these liabilities did not arise under federal or state law within the meaning of sec_172 because they did not qualify as inherent delay liabilities additionally the service asserted that assuming arguendo that the disputed federal and state interest payments constitute specified liability losses in the first instance a portion of those interest payments did not qualify for carryback under sec_172 because they were not incurred at least years prior to the beginning of the taxable_year specifically the service maintained that all interest that accrued within years of date did not satisfy the 3-year rule the tax_court agreed with the petitioner in distinguishing sealy the tax_court only referred to the first reason ie federal_law did not establish the liability to pay the amounts at issue that it gave in sealy for concluding that the professional fee liabilities at issue in that case did not arise under federal or state law consistent with host marriot the tax_court stated that the liabilities at issue qualified as arising under federal or state law within the meaning of sec_172 because such liabilities were directly imposed by federal or state law likewise consistent with the rationale stated in host marriot the tax_court concluded that all of the interest liabilities at issue satisfied the 3-year rule respondent contends that the act giving rise to interest on a tax_deficiency arises daily as the taxpayer fails to pay the underlying tax we hold that the act giving rise to petitioner's liability for interest on its federal and state tax deficiencies was the act of filing erroneous tax returns and as a consequence failing to pay the correct amount of tax on or before the last date prescribed for payment see host marriott corp v united_states supra simply put respondent's position confuses the method of computing interest under sec_6621 under which additional interest accrues each day that a tax_liability remains unpaid with the act giving rise to the liability for interest ie failure to pay the tax on or before the prescribed date t c pincite postf-143803-14 in notice_2005_20 2005_1_cb_635 the service abandoned its position that only inherent delay liabilities arise under federal or state law for purposes of sec_172 consistent with the tax court’s first rationale for its decision in sealy the service stated that to arise under federal or state law within the meaning of sec_172 the liability must be directly imposed by federal or state law and must not be the result of decisions made by the taxpayer or others in notice_2005_20 the service maintained that the act or failure to act resulting in the establishment of a legal liability constitutes the act or failure to act for purposes of applying sec_172 in the case of interest on unpaid federal or state taxes the service reaffirmed its position that a taxpayer's use of the government's money over discrete periods such as days months or portions of a month is an essential element that creates the liability the service stated its view that the courts in host marriott and intermet incorrectly concluded that the initial failure to pay the taxes when due constituted the act or failure to act giving rise to any interest that economically accrued during the taxable_year such interest was deductible and the 3-year period prior to the beginning of that taxable_year consequently the service informed taxpayers that it would continue to assert that interest that economically accrues on a liability for unpaid taxes in the taxable_year such interest is deductible and the 3-year period prior to the beginning of that taxable_year does not satisfy the 3-year rule d legislative enactment of a narrow class in of the tax and trade relief extension act of the act congress restricted the types of liabilities the deduction of which could generate a specified_liability_loss to five enumerated liabilities in addition to product_liability losses including federal or state law liabilities to decommission a nuclear power plant or any unit thereof as noted above prior to the act a specified_liability_loss could be based on any deduction arising out of a federal or state law provided the additional requirements of the statute were satisfied however congress made no substantive change to the 3-year rule when it restricted specified_liability_loss treatment to deductions for a narrow specified class of liabilities arising under federal or state law consequently the legislative_history to the 1984_act continues to apply in interpreting the 3-year rule in the current statute e what is the appropriate act or failure to act in this case overview the legislative_history indicates that congress' primary concern when it enacted the sec_172 language pertinent to this case was to ensure that taxpayers whose deduction of certain liabilities was deferred because of the economic_performance requirement be able to use those deductions when finally allowable to reduce taxable_income either in the taxable_year allowable or in prior taxable years through the vehicle of the new 10-year nol_carryback the statutory language is not limited to liabilities postf-143803-14 that satisfy the first and second prong of the all-event tests but the deduction of which is deferred solely because of the economic_performance requirement the deduction of an existing legal_obligation may be deferred for other reasons and still satisfy the statutory requirements for example a taxpayer may be liable for an obligation that the taxpayer cannot reasonably estimate thereby failing to satisfy the second prong of the all-events test however congress only meant to provide relief for existing liabilities the deduction of which is deferred for a prescribed period to effectuate this intent consistent with notice_2005_20 we believe the final act or failure to act in the chain of causation leading to the creation of a given liability from which it can be determined that the taxpayer has a legal_obligation qualifies as the act or failure to act within the meaning of sec_172 treating an act or failure to act occurring any earlier than this as the relevant act or failure to act for sec_172 purposes could frustrate the intent of congress by allowing an extended carryback period for deductions for liabilities involving little or no deferral between the actual creation of the liability and the allowance of the deduction therefore next we must apply this principle to the problematic facts of this case the field raised no issue regarding whether federal or state law imposes the legislative mandates as previously noted in applying the 3-year rule to these facts we assume but express no opinion thereon that payment of those liabilities are in satisfaction of a liability requiring the decommissioning of a nuclear power plant or any unit thereof taxpayer asserts that the relevant act occurred when the operating licenses for the nuclear power plants were issued and the plants were first placed_in_service taxpayer did incur a general obligation to decommission each nuclear power plant when the plant was initially placed_in_service however at that time taxpayer was under no legal_obligation to decommission plant components that would not be added to the plant until the future the granting of a license to operate a nuclear power plant does not create a liability to decommission nuclear fuel assemblies that have not even been fabricated when the license is issued and the plant is first placed_in_service when the plant is first placed_in_service it may have been reasonably foreseeable that taxpayer might incur future obligations to decommission nuclear fuel assemblies subsequently placed_in_service however as the ninth circuit pointed out in sealy simply pointing to an act in the chain of causation leading to the creation of a liability is not enough to satisfy the year rule the act or failure to act that satisfies the 3-year rule must actually result in the creation of the liability next we look to obligations imposed under the act sec_111 of the act provides that the generators and owners of hlw and snf have the primary responsibility to provide for and the responsibility to pay the costs of the interim storage of such waste and snf until such items are accepted by the secretary of energy for permanent disposal sec_2 of the act provides that the term ‘spent nuclear fuel’ means fuel that has been withdrawn from a nuclear reactor following postf-143803-14 irradiation the constituent elements of which have not been separated by reprocessing when a nuclear fuel assembly is permanently withdrawn from a nuclear reactor and most likely as soon as the assembly is first placed into the reactor and irradiated sec_111 of the act imposes an obligation on the owners of the assembly to pay the interim storage costs6 for that assembly an argument can be made that once these events have occurred the taxpayer is liable for whatever it ultimately costs to pay for the interim storage the relevant question here is whether the post-1982 act state a statutes imposing the legislative mandates on taxpayer affect the amount of taxpayer’s liability rather than imposing new liabilities certainly there can be significant periods between the creation of a liability and the occurrence of the events that make that liability deductible for example in the case of a mining reclamation liability the taxpayer becomes liable to restore the land when the land is initially disturbed restoration may not occur until many years later if the taxpayer subsequently contracts with a third party who agrees to perform the restoration work the taxpayer has no liability to the third party under state law until the third party actually performs restoration work pursuant to the contract however in contrast to the situation in sealy entering into a contract with a third party does not create the relevant liability if the third party fails to perform under the contract the taxpayer remains directly liable under federal or state law for what it costs to restore the land in crescent wharf warehouse the petitioner elected to be self-insured for a portion of its workers’ compensation liabilities for the taxable_year in which a worker was injured the petitioner took the position that it could accrue and deduct what it expected to pay for uncontested claims for medical benefits disability payments and death_benefits associated with an injury the tax_court concluded that the occurrence of the injury was just the first albeit important step in fixing the petitioner's liability the tax_court concluded that all the events necessary to fix the liability for medical benefits did not occur until the actual rendering of the medical services on appeal the ninth circuit reversed the tax_court that court concluded that all the events giving rise to the workers’ compensation liabilities occurred when the worker was injured the ninth circuit apparently believed that the fact that the exact mix of medical services and the prices that would be charged for those services were not known at the time of the injury only affected the amount of the liability variations in the actual services to be provided and the amount that might be charged for those services were certainly foreseeable when the injury occurred granted if the state a statutes impose decommissioning liabilities these liabilities are of the same class as those imposed under sec_111 of the act drawing a for purposes of this memorandum interim storage costs means all storage costs incurred before permanent disposition of the snf by the doe postf-143803-14 distinction between subsequent events that merely affect the amount of an existing liability as contrasted with events that create a new liability is not without difficulty however when a subsequent legislative act results in a materially different obligation that was not foreseeable when the initial liability came into existence we believe the subsequent event should be treated as creating a new liability even if this liability is of the same class as the previously existing liability we agree with the doe that when the standard contracts were entered into by taxpayer and when the act was enacted the types of obligations imposed by state a pursuant to the legislative mandates were not foreseeable therefore we conclude that the legislative mandates constitute new liabilities that must independently satisfy the 3-year rule analyzing the obligations imposed by the legislative mandates the field contends that taxpayer has no liability in a given year to pay legislative mandate unless the nuclear power plant at facility is in operation for that year likewise the field asserts that taxpayer has no obligation to make payments into fund for any of the snf stored at a particular generating facility for a year unless the nuclear power plant at that facility is in operation for that year therefore the field contends that the final act giving rise to an obligation to make a legislative mandate payment other than one in satisfaction of legislative mandate does not occur until the relevant nuclear power plant is operated by taxpayer because taxpayer will pay and deduct these liabilities in a taxable_year beginning less than years after the operation of the plant giving rise to the liability the field asserts that the 3-year rule is not satisfied for legislative mandates - in crescent wharf warehouse most of the disability payments imposed by the workers’ compensation statutes were periodic in nature these payment were to be made either during the period of such disability or during the continuance thereof the tax_court concluded that the continuance of the disability was ordinarily a condition_precedent to the petitioner’s liability to make the payments thus the first prong of the all-events test was not satisfied when the worker first became disabled in the ninth circuit’s view the factors cited by the tax_court just affected the amount of the liability the ninth circuit apparently viewed the possibility that an injured worker might recover from a disability causing injury as a condition_subsequent that extinguished an existing legal_obligation in wien consolidated airlines three of the petitioner’s pilots were killed in airplane crashes in the course of their employment the applicable alaska workers’ compensation statutes required the taxpayer to make periodic_payments to the widows and children of the deceased pilots payments had to be made to each widow until her death or remarriage payments had to be made to each child until the child attained age subject_to termination upon the child’s death in wien two of the widows had remarried prior to resolution of the case the petitioner did not contest liability to make the payments for the taxable_year of each pilot’s death based on actuarial_tables the petitioner accrued and deducted what it anticipated it would be required to pay in total to each beneficiary the service postf-143803-14 asserted that the contingencies of death or remarriage were conditions precedent making the petitioner's liability conditional the tax_court upheld by the ninth circuit on appeal disagreed with the service’s view the tax_court concluded that all events fixing the workers’ compensation liabilities occurred when the pilots were killed the contingencies of death or remarriage constituted conditions subsequent which if they occurred would extinguish an existing liability7 in revrul_80_191 1980_2_cb_168 the service announced it would not follow crescent wharf and wien and would continue to disallow the accrual of workers'_compensation liabilities subject_to the types of contingencies in those cases following the issuance of that revenue_ruling the service continued to lose on this issue the issue became moot on the deductibility issue for similar liabilities after the 1984_act because the economic_performance requirement required that accrual_method taxpayers pay the liabilities in order to deduct them specific liabilities a legislative mandate although the field has conceded that legislative mandate satisfies the 3-year rule it is useful to examine the rationale for that concession because it is relevant to the analysis required with respect to the other liabilities first taxpayer and group entered into the settlement agreement that finally determined the nature of the liability in year a year which precedes the deductions at issue by more than taxable years second legislative mandate requires taxpayer to make payments to group each year for the placement of dry casks containing snf at facility this liability continues until all snf in dry casks placed at facility during the operational life of the plant are removed from facility until the doe accepts the snf stored at facility or until taxpayer finds an alternative interim storage location taxpayer has no viable alternative to storing the snf produced see also 90_tc_953 aff’d 878_f2d_86 2d cir in that case the taxpayer settled a patent infringement action by agreeing to make a fixed number of periodic monthly payments to the plaintiff or her estate after which the taxpayer would make additional periodic_payments for the remainder of the plaintiff’s life on its return for the taxable_year of the settlement the taxpayer deducted the present_value of the payments it anticipated it would have to make to the plaintiff based on actuarial_tables in the litigation the taxpayer contended that no discount was required the service argued that at settlement there was no fixed liability to make some of the payments because the obligation to make those payments was contingent on the survival of the plaintiff both the tax_court and the ninth circuit concluded that the taxpayer’s liability was fixed by the settlement agreement the courts viewed the plaintiff’s death as a condition_subsequent that would terminate an existing liability for federal_income_tax purposes a condition_subsequent is only relevant in calculating the amount of a liability not whether the liability exists such conditions are only relevant in determining if the liability can be estimated with reasonable accuracy postf-143803-14 and leaving wet pool storage at facility other than at the dry cask storage_facility at facility taxpayer to no avail made efforts and incurred expenditures to find alternative storage sites outside of state a as a practical matter absent a legislative act that relieves taxpayer of the obligation or a judicial finding that the obligation is unenforceable taxpayer is saddled with the obligation to make these payments until the snf produced at facility during its operational life is removed from storage there consequently no later than entry into the settlement agreement and placement of casks containing snf at facility taxpayer had a liability to make yearly payments required by legislative mandate continuing liability to make these payments is subject_to being extinguished by a condition_subsequent that is removal of the casks from facility b legislative mandate taxpayer is liable to make the payments required by legislative mandate a each year the nuclear generating plant at facility is in operation and b snf is stored in a dry cask at facility state a enacted this legislative mandate in year a year that precedes the beginning of any of the taxable years at issue by more than years as noted in the discussion of legislative mandate taxpayer’s avoidance of this liability through removal of all the snf in dry cask storage at facility is a condition_subsequent that would extinguish an existing liability the field contends that operation of the nuclear generating plant at facility for a year is a condition_precedent necessary to create a legislative mandate liability for that year because this event will occur less than years before the beginning of the taxable_year in which taxpayer makes the payment the field argues that deductions for those liabilities do not satisfy the 3-year rule the statutes do not elaborate on what is meant by the plant is in operation state a law does not impose continuing liability to make payments after discontinuation of operation of the nuclear power plant at facility unless taxpayer fails to satisfy certain conditions based on this one might argue that the phrase the plant is in operation means during the operational life of the plant whether the plant is generating electricity during a particular year or not in other words the liability continues until the plant is permanently shut down in our view this interpretation is unwarranted if state a had meant to impose liability until the plant was permanently shut down they could have easily done so nuclear power plants may be shut down for extended periods not just for refueling and periodic maintenance during the operational life of the plant for example a nuclear accident occurred at the unit reactor in at three mile island when this happened the unit reactor at three mile island was already shut down for refueling after the accident the unit reactor which did not suffer an accident was kept shut down during lengthy proceedings by the nrc during the shutdown the plant was modified and postf-143803-14 training and operating procedures were revamped in light of the lessons learned from the accident the unit reactor remained shut down until date likewise japan shut down all of its nuclear reactors after the fukushima nuclear disaster that country is now in the process of restarting those reactors after making various safety changes to the plants we can only speculate as to why state a enacted a statute that would excuse taxpayer from making a payment under legislative mandate if the plant was not in operation for a year however it is not unreasonable to assume that the state a legislature believed that it would be inappropriate to impose such liability on taxpayer for the year if the plant did not generate revenue to pay the liability although a nuclear power plant may have various levels of operation we believe that state a was focusing on the commercial operation of the plant when it required that the plant be in operation during the year as a precondition to imposing the liability taxpayer must expend significant amounts of money and make great efforts to keep the plant at facility producing revenue generating power during any given year we agree with the field that operating the plant for a given year is a condition_precedent to the creation of a legislative mandate liability for that year therefore we conclude that legislative mandate does not satisfy the 3-year rule c legislative mandate legislative mandate fails to satisfy the 3-year rule for the same reason that legislative mandate fails to satisfy the rule in addition we note that state a did not enact legislative mandate until year which occurred less than years before the beginning of some of the taxable years at issue d legislative mandate legislative mandate fails to satisfy the 3-year rule for the same reason that legislative mandate fails to satisfy the rule case development hazards and other considerations please call if you have any further questions postf-143803-14
